Citation Nr: 1525343	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-47 495	)	DATE
	)
	 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a right foot disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left foot disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 (the right foot disability claim) and September 2012 (the left foot disability claim) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran's claims were remanded by the Board in April 2013, January 2014 and October 2014.  

The Veteran testified at a December 2013 Board video-conference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In a letter dated May 7, 2015, the Veteran was notified that the VLJ who conducted the December 2013 Board hearing was no longer employed by the Board and that he had the opportunity to request another hearing.  The Veteran was given 30 days to respond.  As no response was received, the Board will assume that the Veteran does not desire another Board hearing.

The Veteran also testified at a Decision Review Officer hearing in February 2010 and a transcript of that hearing is of record.

The Board notes that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, there is evidence that the Veteran has been unemployed during the appeal period.  See, e.g., December 2013 Board Hearing Transcript, page 3 (where the Veteran stated that he had not worked since 2006).  However, in a September 2012 statement and in testimony at the December 2013 Board hearing, the Veteran and his representative stated that the Veteran was not making a TDIU claim.  As such, the Board concludes that a TDIU claim is not before the Board at this time.        

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board concludes that remand is required, pursuant to VA's duty to assist, to obtain outstanding records that may be relevant to the Veteran's claims.

The Veteran's right foot disability claim currently on appeal was filed in November 2008.  The Veteran's left foot disability claim currently on appeal was filed in August 2012.  Under 38 C.F.R. § 3.400(o)(2) (2014), an effective date of up to one year prior to a claim for increased rating may be assigned where evidence indicates an increase in severity of the disorder during that one year period.  As such, evidence from November 2007 forward would potentially be relevant to the current claims on appeal.  

The VA treatment records currently of record are limited.  Of record are documents containing VA treatment records that appear to be dated as follows: January 2010 (from the Indianapolis VA Medical Center (VAMC)); from March 2010 to April 2010 (from the Indianapolis VAMC); from July 2013 to October 2013 (from the Indianapolis VAMC); and from January 2014 to April 2014 (from the Indianapolis VAMC).  An additional document contained what appeared to be all imaging reports from April 2007 to November 2013 (from the Indianapolis VAMC).

The AOJ had the opportunity to review additional VA treatment records not currently of record.  For example, an October 2013 Statement of the Case (for the Veteran's left foot disability claim) noted under the evidence section the electronic review of the following VA treatment records: from January 2010 to October 2013 (for the Indianapolis VAMC); from April 2009 to November 2011 (from the Marion, Indiana VAMC); from August 2009 to December 2009 (from the Tomah VAMC) and from January 2008 to October 2009 (from the Danville, Illinois VAMC).

After review, there appear to be large gaps of records missing from the Indianapolis VAMC treatment records, to include from November 2007 to January 2010 and from April 2010 to July 2013.  Additionally, VA treatment records were referenced by the AOJ from additional VA facilities that are not currently of record.  As such, the Board concludes that remand is required to obtain all outstanding VA treatment records dating from November 2007 (one year prior to the Veteran's claim for entitlement to an increased rating for a right foot disability).

Additionally, VA treatment records of record suggested that the Veteran was participating in vocational rehabilitation.  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records. On remand, these records must be obtained, if they are available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dating from November 2007 (one year prior to the Veteran's claim for entitlement to an increased rating for a right foot disability).  
2.  Obtain the Veteran's vocational rehabilitation file, if available, and associate it with the claims file.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



